 

Exhibit 10.3

 

Execution Version

 

granite point mortgage trust INC.

 



 

3 Bryant Park, 24th Floor
New York, NY 10036

 

October 4, 2020

 

Steven Plust

 

Re:EMPLOYMENT AGREEMENT

 

Dear Steven:

 

This Employment Agreement (the “Agreement”) between you (referred to hereinafter
as the “Executive”) and Granite Point Mortgage Trust Inc., a Maryland
corporation (the “Company”) sets forth the terms and conditions that shall
govern the period of Executive’s employment with the Company (referred to
hereinafter as “Employment”).

 

1.            Duties and Scope of Employment.

 

(a)          At-Will Employment. Executive will commence full-time Employment
with the Company effective as of the Start Date (as defined below), the terms of
which will be governed by this Agreement. Executive’s Employment with the
Company is for no specified period and constitutes “at will” employment. As a
result, Executive is free to terminate Employment at any time, with or without
advance notice, and for any reason or for no reason. Similarly, the Company is
free to terminate Executive’s Employment at any time, with or without advance
notice, and with or without Cause (as defined below). Furthermore, although
terms and conditions of Executive’s Employment with the Company may change over
time in accordance with the terms of this Agreement, nothing shall change the
at-will nature of Executive’s Employment (the period that Executive is employed
with the Company, the “Employment Period”). For purposes of this Agreement, the
term “Start Date” shall mean the effective date of the internalization agreement
to be entered into between Pine River Capital Management L.P. (“Pine River”) and
the Company (the “Internalization Agreement”).

 

(b)          Position and Responsibilities. During the Employment Period, the
Company agrees to employ Executive in the position of Chief Operating Officer.
Executive will report to the Company’s Chief Executive Officer (your
“Supervisor”), and Executive will be working out of the Company’s office in
Manhattan, New York. Executive will perform the duties and have the
responsibilities and authority customarily performed and held by an employee in
Executive’s position.

 

(c)          Obligations to the Company. During the Employment Period, Executive
shall perform Executive’s duties faithfully and to the best of Executive’s
ability and will devote Executive’s full business efforts and time to the
Company. During the Employment Period, without the prior written approval of
your Supervisor, Executive shall not render services in any capacity to any
other Person or engage in any business activities for himself, in each case,
that individually or in the aggregate would materially impact Executive’s
ability to perform his duties hereunder. Notwithstanding the foregoing,
Executive may serve on civic or charitable boards or committees, deliver
lectures, fulfill speaking engagements, teach at educational institutions, and
manage personal investments without advance written consent of your Supervisor;
provided that such activities do not individually or in the aggregate materially
interfere with the performance of Executive’s duties under this Agreement or
create a potential business or fiduciary conflict. Executive shall comply with
the Company’s policies and rules, as they may be in effect from time to time
during Executive’s Employment. It is expressly understood and agreed that, to
the extent that any such activities have been conducted by Executive, and
disclosed in writing to the Company, in each case, prior to the Start Date, the
continued conduct of such activities subsequent to the Start Date, to the extent
not competitive with the Company, shall not thereafter be deemed to interfere
with the performance of Executive’s responsibilities to the Company.

 



1 

 

 

(d)          Business Opportunities. During Executive’s Employment, Executive
shall promptly disclose to the Company each business opportunity of a type,
which based upon its prospects and relationship to the business of the Company
or its affiliates, the Company might reasonably consider pursuing.

 

(e)          No Conflicting Obligations. Excluding anything related to
Executive’s prior employment with Pine River as described in the Internalization
Agreement, Executive represents and warrants to the Company that Executive is
under no obligations or commitments, whether contractual or otherwise, that are
inconsistent with Executive’s obligations under this Agreement or that would
otherwise prohibit Executive from performing Executive’s duties with the
Company. In connection with Executive’s Employment, except as permitted under
the Internalization Agreement, Executive shall not use or disclose any trade
secrets or other proprietary information or intellectual property in which
Executive or any other Person has any right, title or interest and Executive’s
Employment will not infringe or violate the rights of any other Person.
Executive represents and warrants to the Company that Executive has returned all
property and confidential information belonging to any prior employer. Nothing
herein shall limit the Company’s obligation to indemnify Executive pursuant to
the Indemnification Agreement attached hereto as Attachment A (the
“Indemnification Agreement”).

 

2.            Cash and Incentive Compensation.

 

(a)          Base Salary. The Company shall pay Executive, as compensation for
Executive’s services, a base salary at a gross annual rate of $600,000 less all
required tax withholdings and other applicable deductions, in accordance with
the Company’s standard payroll procedures. The annual compensation specified in
this subsection (a), together with any increases in such compensation that the
Company may make from time to time, is referred to in this Agreement as the
“Base Salary.” Executive’s Base Salary will be subject to review at least
annually and increases that will be made based upon the Company’s normal
performance review practices. Effective as of the date of any increase to
Executive’s Base Salary, the Base Salary as so increased shall be considered the
new Base Salary for all purposes of this Agreement.

 

(b)          Cash Incentive Bonus. Executive will be eligible for an annual cash
incentive bonus (the “Cash Bonus”) each calendar year during the Employment
Period commencing for calendar year 2021 based upon the achievement of certain
objective or subjective criteria (collectively, the “Performance Goals”). The
Performance Goals for Executive’s Cash Bonus for a particular year will be
established in the sole discretion of, the Company’s Board of Directors (the
“Board”) or any Compensation Committee of the Board (the “Committee”) in
consultation with the Company’s Chief Executive Officer. The target amount of
any such Cash Bonus will be 75% of Executive’s Base Salary (the “Target Bonus”),
with the actual amount of the Cash Bonus (i) to be up to 200% of the Target
Bonus, equal to or as low as 0% of the Target Bonus, based on the achievement of
the Performance Goals as determined by the Board or the Committee as applicable,
taking into account recommendations of the Company’s Chief Executive Officer,
and (ii) to be paid no later than March 15 of the year following the year for
which it is earned. Any Cash Bonus paid to Executive shall be subject to all
required tax withholdings and other applicable deductions. Except as provided in
Section 6 below, Executive shall not be paid a Cash Bonus unless Executive is
employed by the Company on the date when such Cash Bonus is actually paid by the
Company.

 



-2- 

 

 

(c)          Long-Term Cash and Equity Plans. During the Employment Period,
Executive shall be entitled to receive annual grants under the cash and equity
incentive plans, practices, policies, and programs applicable generally to other
senior executives of the Company on terms and conditions no less favorable than
those provided by the Company to other senior executives of the Company. Without
limiting the generality of the foregoing:

 

(i)            The Company shall grant Executive restricted stock units in
respect of a number of shares (each, a “Share”) of the Company’s common stock
(each, an “RSU”) equal to (x) $600,000 divided by (y) the Fair Market Value (as
defined in the Equity Plan) of a Share on the Start Date (the “Sign-on Award”).
The Sign-on Award shall be granted on the Start Date, shall have DERs (as
defined in the Equity Plan (as defined below)), and shall be settled in Shares
or, at the Company’s option, cash. Subject to Executive’s continuing to provide
services to the Company through the relevant vesting dates and the other terms
and conditions of this Agreement, the Sign-on Award shall vest and be settled in
full on the 5th anniversary of the Start Date. The Sign-on Award will be subject
to the terms, definitions and provisions of the Company’s 2017 Equity Incentive
Plan (the “Equity Plan”) and the applicable underlying award agreement by and
between Executive and the Company (an “Award Agreement”), both of which
documents are incorporated herein by reference. In the event of a conflict
between the Equity Plan or Award Agreement, on the one hand, and this Agreement,
on the other, this Agreement shall govern.

 

(ii)            The Company shall grant Executive RSUs in respect of a number of
Shares equal to (x) $1,200,000 divided by (y) the Fair Market Value of a Share
on the Start Date (the “2021 Award”). The 2021 Award shall be granted during
January 2021 with a vesting commencement date of January 1, 2021 (the “2021
Award VCD”), shall have DERs, and shall be settled in Shares or, at the
Company’s option, cash; provided, however, that if the Company has a Change of
Control, the 2021 Award will be granted prior to the consummation of the Change
of Control. Fifty percent (50%) of the 2021 Award shall be subject to time-based
vesting (the “Time-Based 2021 Award”) and fifty percent (50%) (such number of
Shares, the “2021 Target Shares”) shall vest based on the achievement of
performance metrics (the “Performance-Based 2021 Award”). Subject to Executive’s
continuing to provide services to the Company through the relevant vesting dates
and the other terms and conditions of this Agreement, the Time-Based 2021 Award
shall vest and be settled in three (3) annual installment on the first three
(3) anniversaries of the 2021 Award VCD. For the Performance-Based 2021 Award,
the performance period shall run from January 1, 2021 to December 31, 2023 (the
“2021 Award Performance Period”) and the performance metrics shall be determined
by the Board or Committee, as applicable, based on market data and
recommendations from the compensation consultant advising the Board or the
Compensation Committee, as applicable, and input from the Company’s Chief
Executive Officer. The actual number of Shares earned under the
Performance-Based 2021 Award shall range from 0% to 200% of the 2021 Target
Shares based on achievement against the performance metrics for the 2021 Award
Performance Period and, to the extent earned, shall be settled by March 15,
2024, subject to the Executive’s continued employment through the end of the
2021 Award Performance Period.

 



-3- 

 



 

(iii)          Commencing with calendar year 2022, on an annual basis, the
Company shall grant Executive additional RSUs (each, an “Annual Equity Award”)
in respect of a number of Shares equal to (x) a dollar value divided by (y) the
Fair Market Value of a Share on the date of grant for the Annual Equity Award.
The Company anticipates granting the Annual Equity Awards within sixty (60) days
after the start of each calendar year. The Annual Equity Awards shall have DERs,
and shall be settled in Shares or, at the Company’s option, cash. A portion of
the Annual Equity Award shall be subject to time-based vesting (the “Time-Based
Annual Equity Award”) and a portion shall vest based on the achievement of
performance metrics (the “Performance-Based Annual Equity Award”). The dollar
value of the Annual Equity Award, the proportion of the Annual Equity Award that
is Time-Based Annual Equity Award or Performance-Based Annual Equity Award and
the performance metrics shall be determined by the Board or Committee, as
applicable, based on market data and recommendations from the compensation
consultant advising the Board or the Compensation Committee, as applicable, and
input from the Company’s Chief Executive Officer. Subject to Executive’s
continuing to provide services to the Company through the relevant vesting dates
and the other terms and conditions of this Agreement, the Time-Based Annual
Equity Awards shall vest and be settled in three (3) equal annual installments
on each anniversary of the date of grant. The actual number of Shares earned
under the Performance-Based Annual Equity Award shall range from 0% to 200% of
the Target Shares (the portion of the annual dollar value for the Annual Equity
Award allocated to the Performance-Based Annual Equity Award divided by the Fair
Market Value of a Share on the date of grant) based on achievement against the
applicable performance goals over the relevant performance period, subject to
the Executive’s continued employment through the end of the performance period.
Each Performance-Based Annual Equity Award shall be settled by the March 15th of
the calendar year following the end of the applicable performance period.

 

(iv)          The 2021 Award and the Annual Equity Awards will be subject to the
terms, definitions and provisions of the Equity Plan and the applicable
underlying Award Agreement, both of which documents are incorporated herein by
reference. Any RSUs granted under the terms of this Agreement shall be
considered “Phantom Shares” for purposes of the Equity Plan.

 

(d)          Special Award. In consideration for Executive’s performing services
for the transition in the internalization process, the Company shall pay to
Executive an amount equal to $450,000 on or before December 31, 2020.

 

3.           Employee Benefits. During the Employment Period, Executive shall be
eligible to (a) receive paid time off (“PTO”) in accordance with the Company’s
PTO policy, as it may be amended from time to time and (b) participate in the
employee benefit plans maintained by the Company and generally available to
similarly situated employees of the Company, subject in each case to the
generally applicable terms and conditions of the plan or policy in question and
to the determinations of any Person or committee administering such employee
benefit plan or policy. The Company reserves the right to cancel or change the
employee benefit plans, policies and programs it offers to its employees at any
time.

 



-4- 

 

 

4.           Business Expenses. The Company will reimburse Executive for
necessary and reasonable business expenses, including air travel benefits
consistent with those in effect on the date hereof, incurred in connection with
Executive’s duties hereunder upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.

 

5.            Rights Upon Termination. Except as expressly provided in
Section 6, upon the termination of Executive’s Employment, Executive shall only
be entitled to (i) the accrued but unpaid Base Salary compensation and PTO, if
any as determined in accordance with Company policy as then in effect,
(ii) other benefits earned and the reimbursements described in this Agreement or
under any Company-provided plans, policies, and arrangements for the period
preceding the effective date of the termination of Employment, each in
accordance with the governing documents and policies of any such benefits,
reimbursements, plans and arrangements, and (iii) such other compensation or
benefits from the Company as may be required by law (collectively, the “Accrued
Benefits”).

 

6.           Termination Benefits.

 

(a)          Termination without Cause or Resignation for Good Reason and not in
Connection with a Change of Control. If (x) the Company (or any parent,
subsidiary or successor of the Company) terminates Executive’s employment with
the Company for a reason other than Cause, Executive becoming Disabled or
Executive’s death, or (y) the Executive resigns for Good Reason, in each case,
at any time other than the CIC Period (as defined below), then, in each case,
subject to Section 7, Executive will be entitled to the following:

 

(i)            Accrued Compensation. The Company will pay Executive all Accrued
Benefits.

 

(ii)           Severance Payments. Executive will receive an amount of cash
severance equal to (x) the Severance Multiple (as defined below) multiplied by
(y) the sum of (a) Executive’s Base Salary and (b) the Target Bonus, in each
case, as then in effect on the date of Executive’s separation from service (and
ignoring any reduction related to a Good Reason trigger) (the “Cash Severance”).
The Cash Severance will be paid in equal installments over a period of twelve
(12) months, less all required tax withholdings and other applicable deductions,
which will be paid in accordance with the Company’s regular payroll procedures
commencing on the Release Deadline (as defined in Section 7(a)); provided that
the first payment shall include any amounts that would have been paid to
Executive if payment had commenced on the date of Executive’s separation from
service. The “Severance Multiple” shall mean 1.5.

 



-5- 

 



 

(iii)          Prior Year Bonus. To the extent Executive has not yet received a
Cash Bonus with respect to a completed performance period, Executive shall
receive such Cash Bonus, to the extent such Cash Bonus was earned based on
actual performance for such performance period, which shall be paid, if at all,
at the same time annual bonuses are paid by the Company to other executives of
the Company for such completed performance period, but no later than March 15th
of the calendar year following the completed performance period.

 

(iv)          Pro-Rated Bonus. Executive will be paid, within 10 days after the
Release Deadline, a pro-rated Cash Bonus for the fiscal year in which Executive
terminates employment equal to (x) the Cash Bonus that Executive would have
received, if any, based on actual performance for such fiscal year if Executive
had remained in the employ of the Company for the entire fiscal year multiplied
by (y) a fraction, the numerator of which is the number of days in the fiscal
year through the termination date and the denominator of which is 365 (the
“Pro-Rated Bonus”). The Pro-Rated Bonus, if any, shall be paid at the same time
annual bonuses are paid by the Company to other executives of the Company for
the fiscal year in which the Executive terminated employment, but in no later
than March 15th of the calendar year following the calendar year in which
Executive terminated employment.

 

(v)           Continued Employee Benefits. If Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) for Executive and Executive’s eligible dependents, within
the time period prescribed pursuant to COBRA, the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination or resignation) until the
earlier of (A) a period of eighteen (18) months from the last date of employment
of Executive with the Company, or (B) the date upon which Executive and/or
Executive’s eligible dependents become covered under similar plans. COBRA
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy and will be taxable to the extent
required to avoid adverse consequences to Executive or the Company under either
Code Section 105(h) or the Patient Protection and Affordable Care Act of 2010.

 

(vi)          Equity. Executive will receive the following treatment with
respect to any then-outstanding and unvested equity awards: (A) continued
vesting of any time-based equity awards (including, without limitation, the
Sign-on Award, the Time-Based 2021 Award, or the economic equivalent if not
granted prior to the termination of employment, and any Time-Based Annual Equity
Award) without regard to the continuous service requirement, such that the
awards will continue to vest as if Executive had remained in the employ of the
Company through each applicable vesting date until such awards are fully vested;
and (B) pro-rata vesting acceleration at the end of the applicable performance
period with respect to any performance-based equity awards (including any
Performance-Based Annual Equity Awards) that Executive would have received based
on (x) actual performance through the end of the applicable performance
period(s) had Executive remained in the employ of the Company for the entirety
of such performance period(s) and (y) the number of days the Executive was
employed with the Company during the applicable performance period(s) through
and including the Executive’s termination date. Notwithstanding, and in lieu of
the forgoing, if a qualifying termination under this Section 6(a) occurs prior
to the end of the 2021 Award Performance Period, the Performance-Based 2021
Award shall be converted to a time-based equity award for a number of Share
equal to the 2021 Target Shares vesting in full at the end of the 2021 Award
Performance Period and shall be treated as a time-based equity award under
Section 6(a)(vi)(A) above (or the economic equivalent will be provided if not
granted prior to the termination of employment).

 



-6- 

 



 

(b)          Termination without Cause or Resignation for Good Reason in
Connection with a Change of Control. If, during the three (3)-month period
immediately prior to (or otherwise in connection with or in anticipation of a
Change of Control), on or during the twenty-four (24)-month period immediately
following, a Change of Control (such period, the “CIC Protective Period”),
(x) the Company terminates Executive’s employment with the Company for a reason
other than Cause, Executive becoming Disabled or Executive’s death, or
(y) Executive resigns from such employment for Good Reason, then, in each case,
subject to Section 7, Executive will receive the following severance benefits
from the Company in lieu of the benefits described in Section 6(a) above:

 

(i)            Accrued Compensation. The Company will pay Executive all Accrued
Benefits.

 

(ii)           Severance Payment. Executive will receive a lump sum severance
payment equal to (x) CIC Multiple (as defined below) multiplied by (y) the sum
of (a) Executive’s Base Salary and (b) the Target Bonus, in each case, as then
in effect on the date of Executive’s separation from service (and ignoring any
reduction related to a Good Reason trigger) (the “CIC Cash Severance”). So long
as the Change of Control constitutes a “change in control event within the
meaning of Section 409A (a “409A CIC”), the CIC Cash Severance will be paid in a
single lump sum on the Release Deadline (as defined in Section 7(a)), less all
required tax withholdings and other applicable deductions, in accordance with
the Company’s regular payroll procedures and, to the extent required to avoid
taxes under Section 409A, otherwise shall be paid in accordance with
Section 6(a)(ii). The “CIC Multiple” shall mean 2.0.

 

(iii)          Prior Year Bonus. To the extent Executive has not yet received a
Cash Bonus with respect to a completed performance period, Executive shall
receive such Cash Bonus, to the extent such Cash Bonus was earned based on
actual performance for such performance period, which shall be paid, if at all,
at the same time annual bonuses are paid by the Company to other executives of
the Company for such completed performance period, but no later than March 15th
of the calendar year following the completed performance period.

 

(iv)          Pro-Rated Bonus. Executive will be paid, within 10 days after the
Release Deadline, a pro-rated Cash Bonus for the fiscal year in which Executive
terminates employment equal to (x) the Target Bonus multiplied by (y) a
fraction, the numerator of which is the number of days in the fiscal year
through the termination date and the denominator of which is 365.

 

(v)           Continued Employee Benefits. If Executive elects continuation
coverage pursuant to COBRA for Executive and Executive’s eligible dependents,
within the time period prescribed pursuant to COBRA, the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination or resignation) until the
earlier of (A) a period of eighteen (18) months from the last date of employment
of Executive with the Company, or (B) the date upon which Executive and/or
Executive’s eligible dependents become covered under similar plans. COBRA
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy and will be taxable to the extent
required to avoid adverse consequences to Executive or the Company under either
Code Section 105(h) or the Patient Protection and Affordable Care Act of 2010.

 



-7- 

 



 

(vi)          Equity. All of Executive’s then-outstanding and unvested (A) so
long as the Change of Control constitutes a 409A CIC, time-based equity awards
(including, without limitation, the Sign-on Award, the Time-Based 2021 Award (or
the economic equivalent if not granted prior to the termination of employment),
and any Time-Based Annual Equity Award) shall immediately vest and become
exercisable or settled, as applicable, as of the date of Executive’s termination
of employment and, if not a 409A CIC, to the extent necessary to avoid the
imposition of taxes under Section 409A, shall vest in the manner contemplated by
Section 6(a)(vi)(A); and (B) performance-based equity awards (including any
Performance-Based Annual Equity Awards and the Performance-Based 2021 Award, or
the economic equivalent will be provided if not granted prior to the termination
of employment) shall immediately vest and become exercisable or settled, with
respect to the target number of shares subject thereto, as of the date of
Executive’s termination of employment; provided, however, that if the Change of
Control is not a 409A CIC, then settlement shall occur at the end of the
applicable performance period if necessary to avoid adverse tax consequences
under Section 409A.

 

(c)          Disability; Death; Retirement. The Company may terminate
Executive’s employment with the Company due to Executive’s Disability upon
fifteen (15) days’ prior written notice or payment in lieu thereof. This
Agreement shall terminate automatically upon Executive’s death. Executive may
terminate Executive’s employment with the Company due to Executive’s Retirement
upon one hundred twenty (120) days’ written notice or payment to Executive in
lieu thereof, in the Company’s sole discretion. If Executive’s employment with
the Company is terminated due to (x) Executive becoming Disabled,
(y) Executive’s death or (z) Executive’s Retirement, then Executive or
Executive’s estate (as the case may be) will receive the following from the
Company, subject to Section 7:

 

(i)            Accrued Compensation. The Company will pay Executive or
Executive’s estate (as the case may be) all Accrued Benefits.

 

(ii)           Prior Year Bonus. To the extent Executive has not yet received a
Cash Bonus with respect to a completed performance period, Executive or
Executive’s estate (as the case may be) shall receive such Cash Bonus, to the
extent such Cash Bonus was earned based on actual performance for such
performance period, which shall be paid, if at all, at the same time annual
bonuses are paid by the Company to other executives of the Company for such
completed performance period, but no later than March 15th of the calendar year
following the completed performance period.

 

(iii)          Pro-Rated Bonus. Executive or Executive’s estate (as the case may
be) will be paid, within 10 days after the Release Deadline, a Pro-Rated Bonus,
if any, in accordance with Section 6(a)(iv) above.

 



-8- 

 



 

(iv)          Continued Employee Benefits. In the case of a termination of
Executive’s employment due to Disability only, if Executive elects continuation
coverage pursuant to COBRA for Executive and Executive’s eligible dependents,
within the time period prescribed pursuant to COBRA, the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination or resignation) until the
earlier of (A) a period of eighteen (18) months from the last date of employment
of Executive with the Company, or (B) the date upon which Executive and/or
Executive’s eligible dependents become covered under similar plans. COBRA
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy and will be taxable to the extent
required to avoid adverse consequences to Executive or the Company under either
Code Section 105(h) or the Patient Protection and Affordable Care Act of 2010.

 

(v)           Equity. Executive or Executive’s estate (as the case may be) will
receive the same treatment with respect to any then-outstanding and unvested
equity awards as set forth in Section 6(a)(vi) above; provided, however, that if
termination is a result of Executive’s Retirement during the CIC Protective
Period, then Executive will receive the same treatment with respect to any
then-outstanding and unvested equity awards as set forth in
Section 6(b)(vi) above, except that the number of shares accelerated with
respect to any performance-based equity awards (including the Performance-Based
Annual Equity Awards) shall be (x) the target number of shares subject to such
award multiplied by (y) a fraction, the numerator of which is the number of days
the Executive was employed with the Company during the applicable performance
period(s) through and including the Executive’s termination date and the
denominator of which is the total number of days in the applicable performance
period, inclusive.

 

(d)          Voluntary Resignation; Termination for Cause. If Executive’s
employment with the Company is terminated due to (i) Executive’s voluntary
resignation (other than for Good Reason), or (ii) the Company’s termination of
Executive’s employment with the Company for Cause, then Executive will receive
the Accrued Benefits, but will not be entitled to any other compensation or
benefits from the Company except to the extent required by law (for example,
COBRA). All Accrued Benefits shall in all cases be paid within thirty (30) days
of Executive’s termination of employment (or such earlier date as required by
applicable law) pursuant to this Section 6(d).

 

(e)          Timing of Payments. Subject to any specific timing provisions in
Section 6(a), 6(b), 6(c), or 6(d), as applicable, or the provisions of
Section 7, payment of the severance and benefits hereunder shall be made or
commence to be made as soon as practicable following Executive’s termination of
employment.

 

(f)           Exclusive Remedy. In the event of a termination of Executive’s
employment with the Company (or any parent, subsidiary or successor of the
Company), the provisions of this Section 6 are intended to be and are exclusive
and in lieu of any other rights or remedies to which Executive or the Company
may otherwise be entitled, whether at law, tort or contract, in equity, or under
this Agreement (other than the payment of accrued but unpaid wages, as required
by law, and any unreimbursed reimbursable expenses). Executive will be entitled
to no other severance, benefits, compensation or other payments or rights upon a
termination of employment, including, without limitation, any severance payments
and/or benefits provided in the Employment Agreement, other than those benefits
expressly set forth in Section 6 of this Agreement or pursuant to written equity
award agreements with the Company.

 



-9- 

 

 

(g)          No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment. Following a
Change of Control, the Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from the Executive), to the full
extent permitted by law, all legal fees and expenses that Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Code
Section 7872(f)(2)(A).

 

(h)          Deemed Resignation. Upon termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company and its affiliates.

 

7.           Conditions to Receipt of Severance.

 

(a)          Release of Claims Agreement. The receipt of any severance payments
or benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in the form attached
hereto as Attachment B (the “Release”), which must become effective no later
than the sixtieth (60th) day following Executive’s termination of employment
(the “Release Deadline”), and if not, Executive will forfeit any right to
severance payments or benefits under this Agreement. To become effective, the
Release must be executed by Executive and any revocation periods (as required by
statute, regulation, or otherwise) must have expired without Executive having
revoked the Release. In addition, in no event will severance payments or
benefits be paid or provided until the Release actually becomes effective. If
the termination of employment occurs at a time during the calendar year where
the Release Deadline could occur in the calendar year following the calendar
year in which Executive’s termination of employment occurs, then any severance
payments or benefits under this Agreement that would be considered deferred
compensation (within the meaning of Section 409A) will be paid on the first
payroll date to occur during the calendar year following the calendar year in
which such termination occurs, or such later time as required by (i) the payment
schedule applicable to each payment or benefit as set forth in Section 6,
(ii) the date the Release becomes effective, or (iii) Section 7(d)(ii); provided
that the first payment shall include all amounts that would have been paid to
Executive if payment had commenced on the date of Executive’s termination of
employment.

 

(b)          Restrictive Covenants. The receipt of any termination benefits
pursuant to Section 6 will be subject to Executive not violating the provisions
of Section 9. In the event Executive breaches the provisions of Section 9, all
continuing payments and benefits to which Executive may otherwise be entitled
pursuant to Section 6 will immediately cease.

 

(c)          Confidential Information Agreement. Executive’s receipt of any
payments or benefits under Section 6 will be subject to Executive continuing to
comply with the terms of the Confidentiality Agreement (as defined in
Section 11(a) below).

 



-10- 

 

 

(d)          Section 409A.

 

(i)            The parties hereto intend that the payments and benefits under
this Agreement be exempt from Section 409A (as defined below) or, to the extent
not exempt, comply therewith and, accordingly, this Agreement shall be
interpreted consistent with such intent. Nothing in this Agreement shall be
interpreted or construed to transfer any liability for any tax (including a tax
or penalty due as a result of a failure to comply with Section 409A) from
Executive to the Company or to any other individual or entity.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, to
the extent necessary to avoid the imposition of taxes and penalties under
Section 409A, (A) no severance pay or benefits to be paid or provided to
Executive, if any, pursuant to this Agreement will be paid or otherwise provided
until Executive has a “separation from service” within the meaning of
Section 409A; (B) if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s termination of employment (other than
due to death), then any severance pay or benefits to be paid or provided to
Executive within the first six (6) months following Executive’s separation from
service will become payable on the first to occur of the Executive’s death or
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service, and all
subsequent severance pay or benefits, if any, will be payable in accordance with
the payment schedule applicable to each payment or benefit. Each payment,
installment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations; and (C) (1) all reimbursements hereunder shall be made on or prior
to the last day of the calendar year following the calendar year in which
Executive incurred the expense, (2) any right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (3) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any calendar year shall not in any way affect the expenses eligible
for reimbursement or in-kind benefits to be provided, in any other calendar
year.

 

(iii)           The Company and Executive agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions
that are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.

 

8.           Definition of Terms. The following terms referred to in this
Agreement will have the following meanings:

 

(a)          Cause. “Cause” means:

 

(i)           Executive’s gross negligence or willful misconduct in the
performance of his or her duties and responsibilities to the Company (other than
resulting from incapacity due to physical or mental illness) that is, or is
reasonably expected to be, materially and demonstrably injurious to the Company;

 

(ii)           Executive’s commission of any act of fraud, theft, embezzlement,
or any other willful misconduct that has caused or that is, or is reasonably
expected to be, materially and demonstrably injurious to the Company;

 



-11- 

 

 

(iii)         Executive’s conviction of, or pleading guilty or nolo contendere
to, any felony or a lesser crime involving moral turpitude; provided that such
lesser crime that is, or is reasonably expected to be, materially and
demonstrably injurious to the Company;

 

(iv)         Executive has willfully violated the Company’s employment
discrimination, sexual harassment or fraternization policies or any other
material written Company policy, in each case as they may be in effect from time
to time (after a good faith investigation by the Board or the Committee);

 

(v)          Executive’s alcohol abuse or other substance abuse that materially
impairs Executive’s ability to perform his obligations and that is, or is
reasonably expected to be, materially and demonstrably injurious to the Company;

 

(vi)         Executive’s unauthorized and willful use or disclosure of any
proprietary information or trade secrets of the Company or any other party to
whom Executive owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or

 

(vii)        Executive’s material and willful breach of any restrictive
covenants to which the Executive has agreed to in writing with respect to the
Company.

 

For purposes of this Section 8(a), no act, or failure to act, on the part of the
Executive (A) that has occurred prior to the date hereof shall be deemed to be
for Cause or (B) shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Prior
to a termination of the Executive’s employment for “Cause”, the Company will
provide the Executive with written notice describing the facts and circumstances
that the Company believes constitutes Cause and, in cases where the Company
reasonably determines that cure is possible, the Executive shall be provided a
20-day period during which he may cure the circumstances alleged to constitute
Cause. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the lawful and reasonable
directives of the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith or in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board (excluding the Executive, if the Executive is a member
of the Board) at a meeting of the Board (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel
for the Executive, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
this Section 8(a), and specifying the particulars thereof in detail.

 

(b)          Change of Control. “Change of Control” shall have the meaning
ascribed to it in the Equity Plan; provided, however, that a management led
buyout shall not be considered a Change of Control for purposes of this
Agreement.

 

(c)          Code. “Code” means the Internal Revenue Code of 1986, as amended.

 



-12- 

 

 

(d)          Disability. “Disability” or “Disabled” means that Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one (1) year.

 

(e)          Good Reason. “Good Reason” means Executive’s termination of
employment within thirty (30) days following the expiration of any cure period
(discussed below) following the occurrence of one or more of the following,
without Executive’s consent:

 

(i)            A change in Executive’s title or reporting relationship or a
material reduction of Executive’s duties, authority or responsibilities,
relative to Executive’s duties, authority or responsibilities in effect
immediately prior to such reduction;

 

(ii)           A reduction (or series of reductions) in either Executive’s Base
Salary or Target Bonus equal to or greater than 10%;

 

(iii)          A material change in the geographic location of Executive’s
primary work facility or location from Manhattan, NY; or

 

(iv)          A material breach by the Company of a material provision of this
Agreement (other than a breach by the Company of Section 1 of the Agreement
which shall be covered instead by clause (i) of this definition of Good Reason).

 

Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for Good
Reason within sixty (60) days of the initial existence of the grounds for Good
Reason and a reasonable cure period of not less than thirty (30) days following
the date the Company receives such notice during which such condition must not
have been cured.

 

(f)           Governmental Authority. “Governmental Authority” means any
federal, state, municipal, foreign or other government, governmental department,
commission, board, bureau, agency or instrumentality, or any private or public
court or tribunal.

 

(g)          Person. “Person” shall be construed in the broadest sense and means
and includes any natural person, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and other entity or Governmental Authority.

 

(h)          Retirement. “Retirement” means the Executive’s resignation of
employment (other than for Good Reason) on or after the Executive’s attainment
of age 65 with five consecutive years of service with the Company (inclusive of
any prior service with Pine River or the Company prior to the internalization).

 

(i)           Section 409A. “Section 409A” means Section 409A of the Code, and
the final regulations and any guidance promulgated thereunder or any state law
equivalent.

 



-13- 

 

 

9.            Restrictive Covenants.

 

(a)           Non-Competition. During the period commencing on the Start Date
and continuing until the nine (9) month anniversary of the date when Executive’s
Employment terminated for any reason, Executive shall not, without the prior
written consent of the Company’s Chief Executive Officer, directly or
indirectly, whether alone or in conjunction with others, as an employee,
employer, consultant, agent, principal, partner, shareholder, corporate officer,
director, or through any other kind of ownership or in any other representative
or individual capacity: (i) engage or participate in, manage, operate, join,
render any services to, or acquire any financial or beneficial interest in, any
business or activity anywhere in the world that competes with the Company’s
business as in effect or with respect to which the Company has taken material
steps to implement during Executive’s employment or as of the date of
termination of such employment (“Competitive Business”); (ii) permit Executive’s
name directly or indirectly to be used by or to become associated with any other
person in connection with a business that is competitive or substantially
similar to the Company; or (iii) induce or assist any other person to engage in
any of the activities described in clauses (i) or (ii) above; provided, that,
notwithstanding the foregoing, it shall not be a violation of this
Section 9(a) for Executive to do any of the foregoing (A) for any person, entity
or affiliated group of entities so long as Executive is not directly involved
with the division, subsidiary or business engaged in the Competitive Business,
(B) for any person, entity or affiliated group of entities that derives ten
percent or less of its revenues from the Competitive Business, or (C) own up to
five percent of the securities of any person, entity or affiliated group of
entities engaged in a Competitive Business.

 

(b)          Non-Solicitation. During the period commencing on the Start Date
and continuing until the first anniversary of the date when Executive’s
Employment terminated for any reason, Executive shall not, without the prior
written consent of the Company’s Chief Executive Officer, directly or
indirectly, personally or through others, solicit, recruit or attempt to solicit
or recruit (on Executive’s own behalf or on behalf of any other Person) either
(i) any current employee or any substantially full-time consultant of the
Company or any of the Company’s affiliates, (ii) any former employee or
consultant of the Company or any of the Company’s affiliates who left the
Company’s (or such affiliate’s) service within the six (6) months preceding the
Executive’s termination date (unless such former employee was terminated by the
Company without Cause or resigned for Good Reason), or (iii) the business of any
customer of the Company or any of the Company’s affiliates on whom Executive
called or with whom Executive became acquainted during Executive’s Employment,
excluding solicitation of any customer for a business activity that is not
related to any current business activity of the Company. Executive represents
that Executive is (i) familiar with the foregoing covenant not to solicit, and
(ii) fully aware of Executive’s obligations hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants. Notwithstanding the foregoing, this
Section 9(b) shall (1) not apply to the Executive’s personal administrative
staff who perform secretarial-type functions, (2) not prohibit the Executive
from serving as a reference and (3) not apply to general solicitations that are
not targeted at Company employees.

 

(c)          Non-Disparagement. Executive shall not make any remarks disparaging
the conduct or character of the Company, any of the Company’s affiliates, any of
the Company’s or any Company affiliates’ current or former employees, officers,
directors, successors or assigns. The Company shall not make any official
remarks, and shall instruct its directors and executive officers not to make any
remarks, disparaging the conduct or character of the Executive. Nothing in this
Section 9(c) shall limit either party’s ability to make truthful statements as
required by law or legal process, to assert a legal claim or as a defense in any
legal proceeding.

 



-14- 

 

 

If any restriction set forth in this Section 9 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable. Executive understands that the restrictions contained in this
Section 9 are necessary for the protection of the business and goodwill of the
Company and Executive considers them to be reasonable and necessary to protect
and maintain the proprietary and other legitimate business interests of the
Company and that the enforcement of such restrictive covenants shall not prevent
Executive from earning a livelihood. Executive further acknowledges that the
Company would be irreparably harmed and damaged if any of the covenants in this
Section 9 are breached and that the remedy at law for any breach or threatened
breach of this Section 9, if such breach or threatened breach is held by a court
to exist, shall be inadequate and, accordingly, that the Company shall, in
addition to all other available remedies, be entitled to injunctive relief
without being required to post bond or other security and without having to
prove the inadequacy of the available remedies at law. Executive hereby waives
trial by jury and agrees not to plead or defend on grounds of inadequate remedy
at law or any element thereof in an action by the Company against Executive for
injunctive relief or for specific performance of any obligation pursuant to this
Agreement. The period of time during which the provisions of this Section 9
shall apply shall be extended by the length of time during which Executive may
be in breach of the terms hereof.

 

10.          Golden Parachute.

 

(a)          Anything in this Agreement to the contrary notwithstanding, if any
payment or benefit Executive would receive from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code; and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax; or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment. Any reduction made pursuant to this Section 10(a) shall be made in
accordance with the following order of priority: (i) stock options whose
exercise price exceeds the fair market value of the optioned stock (“Underwater
Options”) (ii) Full Credit Payments (as defined below) that are payable in cash,
(iii) non-cash (other than those described in clause (vi) below) Full Credit
Payments that are taxable, (iv) non-cash (other than those described in clause
(vi) below) Full Credit Payments that are not taxable (v) Partial Credit
Payments (as defined below) and (vi) non-cash employee welfare benefits. In each
case, reductions shall be made in reverse chronological order such that the
payment or benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first payment or benefit to be reduced
(with reductions made pro-rata in the event payments or benefits are owed at the
same time). “Full Credit Payment” means a payment, distribution or benefit,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise, that if reduced in value by one dollar reduces the
amount of the parachute payment (as defined in Section 280G of the Code) by one
dollar, determined as if such payment, distribution or benefit had been paid or
distributed on the date of the event triggering the excise tax. “Partial Credit
Payment” means any payment, distribution or benefit that is not a Full Credit
Payment.

 

(b)          Golden Parachute Tax Solutions LLC or such other nationally
recognized certified public accounting firm selected by the Company prior to the
Change of Control and acceptable to Executive (the “Accounting Firm”) shall
perform the foregoing calculations related to the Excise Tax; provided that in
no event shall the Accounting Firm be a firm providing advice to a third party
effectuating the Change of Control. If a reduction is required pursuant to
Section 10(a), the Accounting Firm shall administer the ordering of the
reduction as set forth in Section 10(a). The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder. In connection with making determinations under this Section, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by the Executive before or after the Change of
Control, including any non-competition provisions that may apply to the
Executive, and the Company shall cooperate in the valuation of any such
services, including any non-competition provisions

 

(c)          The Accounting Firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to Executive and the Company (i) as soon as administratively practicable prior
to the date on which the Change of Control occurs (ii) as soon as
administratively practicable following Executive’s termination of employment and
(iii) within fifteen (15) calendar days after the date on which Executive’s
right to a Payment is triggered. Any good faith determinations of the Accounting
Firm made hereunder shall be final, binding, and conclusive upon Executive and
the Company.

 

11.          Pre-Employment Conditions.

 

(a)          Confidentiality Agreement. Executive’s acceptance of this offer and
Executive’s Employment with the Company is contingent upon the execution, and
delivery to an officer of the Company, of the Company’s Confidential Information
and Inventions Agreement, a copy of which is attached hereto as Attachment C for
Executive’s review and execution (the “Confidentiality Agreement”), prior to or
on Executive’s Start Date.

 

12.         Arbitration.

 

(a)          Arbitration. In consideration of Executive’s Employment with the
Company, its promise to arbitrate all employment-related disputes, and
Executive’s receipt of the compensation, pay raises and other benefits paid to
Executive by the Company, at present and in the future, Executive agrees that
any and all controversies, claims, or disputes with the Company and any
employee, officer, director, or benefit plan of the Company in their capacity as
such or otherwise arising out of, relating to, or resulting from Executive’s
Employment with the Company or termination thereof, including any breach of this
Agreement, will be subject to binding arbitration pursuant to New York law. The
Federal Arbitration Act shall also apply with full force and effect.

 



-15- 

 

 

(b)          Dispute Resolution. Disputes that Executive agrees to arbitrate,
and thereby agrees to waive any right to a jury trial, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the New York State Human Rights Law, New York Equal
Rights Law, New York Whistleblower Protection Law, New York Family Leave Law,
New York Equal Pay Law, the New York City Human Rights Law, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims. Executive and the Company further understand that this
agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

 

(c)          Procedure. Executive agrees that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The arbitrator shall have the power to award any
remedies available under applicable law, and the arbitrator shall award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
administrator or JAMS, and all arbitrator’s fees, except that Executive shall
pay any filing fees associated with any arbitration that Executive initiates,
but only so much of the filing fee as Executive would have instead paid had
Executive filed a complaint in a court of law. Executive agrees that the
arbitrator shall administer and conduct any arbitration in accordance with New
York law, and that the arbitrator shall apply substantive and procedural New
York law to any dispute or claim, without reference to the rules of conflict of
law. To the extent that the JAMS Rules conflict with New York law, New York law
shall take precedence. The decision of the arbitrator shall be in writing. Any
arbitration under this Agreement shall be conducted in New York County, New
York.

 

(d)          Remedy. Arbitration shall be the sole, exclusive, and final remedy
for any dispute between Executive and the Company. Accordingly, except as
provided by this Agreement or to enforce a judgement against the Company,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator will not order or require the Company
to adopt a policy not otherwise required by law that the Company has not
adopted.

 

(e)          Administrative Relief. Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board. However, Executive may not
pursue court action regarding any such claim, except as permitted by law.

 



-16- 

 

 

(f)           Voluntary Nature of Agreement. Executive acknowledges and agrees
that Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.

 

(g)          Independent Advice. Executive acknowledges that Executive has been
advised to obtain independent advice and legal counsel to advise Executive
concerning this Agreement, and that Executive has either done so or has
knowingly waived that opportunity of Executive’s own free choice. Neither the
Company nor any attorneys for the Company have advised Executive concerning this
Agreement, and Executive is relying solely upon the advice of Executive’s own
independent counsel (if any); nor has the Company or any attorneys for the
Company coerced, used undue influence, or otherwise induced Executive to enter
into this Agreement.

 

13.          Successors.

 

(a)          Company’s Successors. This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business or assets
that become bound by this Agreement or any affiliate of any such successor that
employs Executive.

 

(b)          Executive’s Successors. This Agreement and all of Executive’s
rights hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

14.          Miscellaneous Provisions.

 

(a)           Indemnification. The Company shall indemnify and advance Executive
expenses to the maximum extent permitted by applicable law, the Company’s Bylaws
with respect to Executive’s service, and that certain Indemnification Agreement,
and Executive shall also be covered under a directors and officers liability
insurance policy on terms no less favorable than that provided to other
directors and officers of the Company, which shall be paid for by the Company to
the extent that the Company maintains such a liability insurance policy now or
in the future. This provision shall survive termination of this Agreement for
any reason.

 

(b)          Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

 

(c)          Notice.

 

(i)            General. Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In Executive’s case, mailed
notices shall be addressed to Executive at the home address that Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 



-17- 

 

 

(ii)           Notice of Termination. Any termination by the Company for Cause
or by Executive for Good Reason will be communicated by a notice of termination
to the other party hereto given in accordance with Section 14(c)(i) of this
Agreement. Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice), subject to any applicable
cure period. The failure by Executive or the Company to include in the notice
any fact or circumstance which contributes to a showing of Good Reason or Cause,
as applicable, will not waive any right of Executive or the Company, as
applicable, hereunder or preclude Executive or the Company, as applicable, from
asserting such fact or circumstance in enforcing his or her or its rights
hereunder, as applicable.

 

(d)          Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(e)          Whole Agreement. This Agreement supersedes any prior agreement
related to the subject matter hereof. No other agreements, representations or
understandings (whether oral or written and whether express or implied) that are
not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement and the
Confidentiality Agreement contain the entire understanding of the parties with
respect to the subject matter hereof.

 

(f)           Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other deductions required to be
withheld by law.

 

(g)            Choice of Law and Severability. This Agreement shall be
interpreted in accordance with the laws of the State of New York without giving
effect to provisions governing the choice of law. If any provision of this
Agreement becomes or is deemed invalid, illegal or unenforceable in any
applicable jurisdiction by reason of the scope, extent or duration of its
coverage, then such provision shall be deemed amended to the minimum extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively, the “Law”) then that provision shall be curtailed
or limited only to the minimum extent necessary to bring the provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

 



-18- 

 

 

(h)          No Assignment. This Agreement and all of Executive’s rights and
obligations hereunder are personal to Executive and may not be transferred or
assigned by Executive at any time. The Company may assign its rights under this
Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer to such entity of all or a substantial
portion of the Company’s assets.

 

(i)            Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
personal attorney, has had sufficient time to, and has carefully read and fully
understood all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

(j)            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution of a facsimile
copy will have the same force and effect as execution of an original, and a
facsimile signature will be deemed an original and valid signature.

 

(k)            Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to this Agreement by electronic means.
Executive hereby consents to receive such documents by electronic delivery.

 

[Signature Page Follows]

 

-19- 

 



 

After you have had an opportunity to review this Agreement, please feel free to
contact me if you have any questions or comments. To indicate your acceptance of
this Agreement, please sign and date this letter in the space provided below and
return it to the Company.

 



  Very truly yours,       Granite point mortgage trust inc.       By: /s/ John
A. Taylor   (Signature)       Name: John A. Taylor   Title: President and Chief
Executive Officer

 

ACCEPTED AND AGREED:       steven plust       /s/ Steven Plust   (Signature)    
  October 4, 2020   Date       Attachment A: Indemnification Agreement      
Attachment B: General Release of Claims       Attachment C: Confidential
Information and Assignment of Inventions Agreement  



 

-20- 

 

 

ATTACHMENT A

 

INDEMNIFICATION AGREEMENT

 

(See Attached)

 



-21- 

 



 

ATTACHMENT B

 

GENERAL RELEASE OF CLAIMS

 

(See Attached)

 



-22- 

 





 

ATTACHMENT C

 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

(See Attached)

 



-23- 

 